Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 4/12/20200 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11082672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Applicants Arguments/Amendments

Applicants arguments/amendments filed on 4/21/2022 have been entered and made of record.

Applicant’s arguments, see page 15, filed 4/21/2002, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejections have been withdrawn due to the filing of a terminal disclaimer. 

Applicant’s arguments, see page 16, filed 4/21/2002, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The claim amendments overcome the prior art rejections. 


Applicant's arguments filed 4/21/2020 with respect to the claim interpretation under 35 U.S.C.. have been fully considered but they are not persuasive. Applicant argues:

Regarding to the limitations "first projection module", Applicants respectfully submits that the written description has disclosed the corresponding structure, material or acts for performing the entire claimed function.  

The examiner is not sure what applicant is actually arguing here as its not clear if the applicant is attempting to contest the interpretation or not.


The examiner notes as stated in the prior action 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
‘
Applicants assertion of the specification discloses “corresponding structure, material or acts for performing the entire claimed function” does not adequately challenge a 112(f) interpretation because the sufficient structure must be disclosed in the claim to argues the interpretation not in the disclosure. However this interpretation is not a basis for rejection of objection. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the prior art to include claims that were not rejected under prior art and filed a terminal disclaimer to overcome double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669